  

Case 1:19-cv-00067-JJM-LDA :

Attorneys At Law
A Limited Liability Partnership

August 29, 2018

Felicia J. Sanders
44 Carr Street
Providence, RI 02905

RE: 44 Carr Street, Providence, RI 02905
Loan No.: 1012162681

Dear Sir or Madam:

This office represents Specialized Loan Servicing, LLC servicer for Deutsche Bank
National Trust Company, as Trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-HE4,
Mortgage Pass-Through Certificates, Series 2006-HE4 in the above referenced matter,
Enclosed, please find a Notice of Default and Mortgagee’s Right to F oreclose and Notice of
Availability of Mortgage Counseling Services,

Very truly yours,

Me

Maggie Pitts-Dilley, Esq.

Enclosure

1080 Main Street
Pawtucket, Rhode Island 02860
BP 401.272.1400 f 401.272.1403

www.shslawfitm.com

    
 
Case 1:19-cv-00067-JJM-LDA Document 1-1 Filed 02/14/19 Page 2 of 4 PagelD #: 12

 

To: Maggie Pitts-Dilley
1080 Main Street, Pawtucket Rhode Island 02860

From: Felicia’s Estate
Ex Rel: FELICIA SANDERS

In Re: “Intent to Foreclose” and alleged “Loan No.: 101216281”
Date: September 8", 2018

Affidavit of Fact and Writ of Discovery
Dear Maggie Pitts-Dilley,

I am unaware of any information associated with Loan number: 101216281 or any
mortgage or other liens on my ancestral estate. In the constitutional nature of discovery, provide
the following documents and answers to the following questions so that I may inspect the validity
of this ‘intent to foreclose’ and verify if you or your principal are holder in due course in both law
and fact, with any equitable interest in my estate. In accord with the “Good Faith’ clause of both
the State and Federal Constitution and pursuant to the common-law principles contained in RI Gen
L 34-27-3.2 (c)(3), in a peaceful attempt to deal honestly and fairly, I am willing, on behalf of my
estate and heirs, to coordinate a meeting with the intent to determine whether an alternative to
foreclosure is feasible if any valid claim is presented to me or my beneficiaries, benefactors,
assessors, assignees, attorneys, next of kin etc. after inspection of the documents sent by you, if
and only if they are lawfully valid.

1) Provide certified documents of any loan contracts or evidences of debt signed by me as the
‘borrower’ of any money as prescribed by law (US Con Art. 1 Sec 8 & 10).

2) Provide a Bill of Particulars and or any Banking Transactions associated with the loan in
question, sent to the ‘Borrower’ as proof that lawful money was in fact borrowed, standing
as proof of indebtedness for the securing of a mortgage / lien. Including certified documents
that prove the account from which the loan was derived, had any gold or silver.

3) Provide a certified copy of the original ‘Note’.

4) Clarify, in writing, which laws, if applicable, govern any alleged contracts with my wet ink

signature on them i.e. Federal, State, United States Codes, Statutes, Constitutions, Treaties,
etc.

5) Produce a certified copy of the ‘Affidavit of Closer’ associated with the alleged loan and or
Mortgage.

In perpetual testimony of this matter (In Perpetuum Rei Testimonium) if these certified documents
cannot be provided within 9 (nine) business days upon receipt of this lawful Affidavit and Writ of
Discovery, sent via certified mail, then you, your agent(s) and your principal(s) have no equitable
interest related to, in association with or pertaining to my ancestral estate located: 41.788619, -
71.405942 / 41 degrees 47 minutes 19.0 seconds North, 71 degrees 24 minutes 21.4 seconds West.

[Mailing location: 44 Carr Street, Providence Rhode Island 02905; Parcel (land / estate)
Identification: Plat 59 Lot 0393.]

 

    

Ex Rel FELICIA SANDERS. Representative of ‘Felicia’s Estate’.
All Rights Reserved.
Page 1 of 2

Certified Mail number(s): 7016 1370 0000 7645 2515
Domestic Return Receipt: 9590 9402 3826 8032 5201 82
Case 1:19-cv-00067-JJM-LDA Document 1-1 Filed 02/14/19 Page 3 of 4 PagelD #: 13

 
 

Heir: / anal
uN Rig ts Reserved.

  
 

 

 

 

 

 

(Witness: 2. Lahn Udba Ua Merreous ei

All Rights Reserved. e

Of /)) £ oP
Witness: as/ Ll Ach pbb 24
All Rights Reserved. Og

r e a. .<.o™ i .

Witness: cf, Lt os) iw
All Rights Réserved.
Witness: ? ahha, Oh
All Rights Reserved.
C.c.

Moorish American Consulate
602 Vandever Ave, Wilmington DE, 19802

Page 2 of 2
Certified Mail number(s): 7016 1370 0000 7645 2515
Domestic Return Receipt: 9590 9402 3826 8032 5201 82
Extra Servicas & Fees

Return Receipt (hare,

QO Fetum Receip: {elec

EF | Oi cortitios vray Restrie!
Oi Cau Signature Reg

ed
(check box, add toa oe

copy) __ Spe RR) j

a nae ete
ironic)

BL fay
ted Delivery

julred

30g

Seema ee.

 
